DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. (US 6,024,448).  
Applicant argues that the prior art Jain et al. in view of Chu do not suggest the incline surface of the presently pending claims (prior claim 6).  Wu et al. discloses a contact lens with an inclined/depressed/concave surface that presents a difference in color and brightness based on the reflection of light. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a length in a radial direction of the lens body and a length in a circumferential direction of the lens body of external dimensions of the mark are different from each other in top view of the optical surface”. 
It is unclear what limitation is intending to encompass. For example, what structure defines ‘a mark’? And how are the external dimensions being determined? 
Additionally, it is unclear what the applicant regards as the length in the circumferential and radial directions.  Amended claim 1, seems to recite the mark as type of a groove structure, however, there are few structural elements recited in the claim that clearly define what the ‘mark’ actually is. This mark will be examined as a known toric mark. 
Claims dependent on claim 1 are also rejected. Appropriate clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2011/0118836) in view of Chu (US 9,277,988) and Wu et al. (US 6,024,448). 

Referring to claims 1 and 3, Jain et al. discloses a toric intraocular lens (paragraphs, 4 and 40) comprising a lens body provided with an astigmatic axis, wherein a mark (43) indicating the astigmatic axis is formed at an optical surface of the lens body. Jain et al. discloses that the mark, 43, can be in any shape (paragraph 19).
 Jain et al. lacks a detailed description of the mark being a length in a radial direction of the lens body and a length in a circumferential direction of the lens body of external dimensions of the mark are different from each other in top view of the optical surface and wherein the mark includes an inclined surface adjacent to a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body. Chu discloses an IOL with quantum dots (marks) that have a length in a radial direction of the lens body and a length in a circumferential direction of the lens body of external dimensions of the mark are different from each other in top view of the optical surface (Figs. 2A-3, additionally, see col. 6 lines 54-64, where it is disclosed the quantum dots can be embedded in the surface or be positioned on top of the lens). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the marks of Jain et al. to have a length in a radial direction of the lens body and a length in a circumferential direction of the lens body of external dimensions of the mark are different from each other in top view of the optical surface s taught in Chu in order to provide accurate alignments, and orientation of the lenses prior to, during and after use of the lenses.
Wu et al. discloses a contact lens in the same field of endeavor with identifying marks, that includes an surface adjacent to a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body (Fig. 3 discloses a depressed region (incline) of the identifying mark with concave surfaces that can be on the front or back surface of the lens, col. 3 lines 40-64) for 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mark of modified Jain et al. to include an incline as taught in Wu et al. in order to reflect and focus light off of the concave surfaces to provide more visibility. 
Referring to claim 2, Wu et al. discloses as applied to claim 1, wherein a contour of a rim of the mark at least on one end side of a first axis extending in the radial direction of the lens body in the mark does not have an arc of a perfect circle (Fig. 3; see 112 rejection above).
Referring to claim 4, as applied to claim 1 above, Chu discloses wherein the mark is a projecting portion that is formed at an anterior surface of the lens body (Fig.3).
Referring to claim 5, as modified in claim 1 above, Jain et al. lacks a detailed description of wherein a radial dimension of a chamfer at a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body is 0.1 mm or a smaller dimension. Wu et al. discloses a mark with a depressed region with the radius of curvature (chamfer at a rim) that is smaller than 0.1mm (Wu et al. discloses greater than 30microns, col. 6 lines 28-59) for the purpose of improving comfort. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radial dimension of the chamfer at a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body is 0.1 mm or a smaller dimension in order to assist in aligning the lens and providing comfort to the patient.
Referring to claim 8, as applied to claim 1 above, modified Jain et al. discloses wherein the toric intraocular lens comprises a toric intraocular lens group that is composed of a plurality of toric intraocular lenses different in refractive power of the lens body, and the mark is provided at a fixed position relative to a position of a support portion of the toric intraocular lens in each of the toric intraocular lenses in the toric intraocular lens group, regardless of the refractive power of the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Chu and Wu et al., as applied to claim 1 above, and further in view of Hachiya (JP 2013-132503, provided by applicant), in view of Valint et al. (US 2002/0102415). 
Referring to claim 7, Modified Jain et al. lacks a detailed description of surface roughness of the mark or optical surface. Hachiya discloses an IOL with a mark that has a surface roughness. Hachiya lacks a detailed description of values of the surface roughness (paragraph 18-19). Valint et al. discloses surface roughness that is less than 20nm (paragraph 194) for the purpose of increasing the lens hydrophilicity or wettability of the surface of the lens. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens and the mark of the lens to have the surface roughness features taught in Hachiya and Valint et al. in order to increase the lens hydrophilicity or wettability of the surface of the lens.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774